          Case 1:20-cr-00006-PB Document 51 Filed 08/19/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                         )
                                                 )
              v.                                 )           No. 1:20-cr-00006-PB
                                                 )
CHRISTOPHER CANTWELL                             )
                                                 )

                   NOTICE OF FILING PROPOSED PRETRIAL ORDER

       Counsel for the United States of America and counsel for the defendant have conferred

regarding pretrial deadlines agree to the dates contained in the attached proposed order.

August 19, 2020                                      Respectfully submitted,

                                                     Scott W. Murray
                                                     United States Attorney


                                             By:     /s/ Anna Krasinski
                                                     Anna Krasinski
                                                     John S. Davis
                                                     Assistant U.S. Attorneys
                                                     53 Pleasant Street, 4th Floor
                                                     Concord, NH 03301
                                                     (603) 225-1552
